          Case 2:19-mj-00031-JCF Document 6 Filed 07/29/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION


   U NITED S TATES OF A MERICA
                                                 Magistrate No.
          v.
                                                 2:19-MJ-31
   R ICHARD P HILIPPE


                    Government’s Motion for Leave to File Dismissal

   The District of Massachusetts has charged Richard Philippe in 1:19-MJ-7256.
Thus, in the above-styled case, that by the authority of the undersigned, the
Complaint, filed July 2, 2019, charging violations of 18 U.S.C. Sections 922(a)(5),
924(n), and 2, is dismissed as to Richard Philippe, and Movant prays leave of Court
to file the same.

                                          Respectfully submitted,

                                          B YUNG J. P AK
                                             United States Attorney



                                      By: Jennifer Keen
                                             Assistant United States Attorney
                                          Georgia Bar No. 231778
                                          Jennifer.Keen@usdoj.gov

Consented to by Defendant
[F.R.Crim.P. Rule 48a]
______________________________________________

                                         Order
                         29th day of ________,
   Now, to-wit, on the _____           July         19 upon motion of the United
                                                20___,
States Attorney, leave to file the above dismissal is granted on such terms as are
         Case 2:19-mj-00031-JCF Document 6 Filed 07/29/19 Page 2 of 2



contained in the Government’s motion herein above.



                                     /s/ J. Clay Fuller
                                   J. CLAY FULLER
                                   UNITED STATES MAGISTRATE JUDGE
